Case 20-10155-LSS Doc 24 _ Filed 02/03/20 Page 1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

)
in re: } Chapter 7
) oo
LA SENZA INTERNATIONAL, LLC, ) CaseNo. 707-10 iS Y
)
Alleged Debtor. )
}) Re: Doc. No. 10
)
)
In re: ) Chapter 7
)
LA SENZA INTERNATIONAL CANADA, LLC, Case No. 20-10155 (LSS)
Alleged Debtor. )
} Re: Doc. No. 8

 

ORDER DENYING MOTION OF MGF SOURCING US, LLC
TO SHORTEN NOTICE REGARDING MOTION FOR ORDER AUTHORIZING
PRODUCTION OF DOCUMENTS FROM ALLEGED DEBTORS
PURSUANT TO BANKRUPTCY RULES 2004 AND 9016

Upon the Motion of MGF Sourcing US, LLC to Shorten Notice Regarding Motion for
Order Authorizing Production of Documents from Alleged Debtors Pursuant to Bankruptey
Rules 2004 And 9016 (the “Motion to Shorten Notice”); and it appearing that the Court has
jurisdiction to consider the Motion to Shorten Notice in accordance with 28 U.S.C. §§ 157 and
1334; and it appearing that this is a core proceeding pursuant to 28 U.S.C. §§ 1408 and 1409;
and after due deliberation and sufficient cause appearing therefor; IT IS HEREBY ORDERED
THAT:
lL. The Motion to Shorten Notice is DENIED.
2. This Court shall retain jurisdiction with respect to all matters arising from or
related to the interpretation and enforcement of this Order.
LAURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

 

Deoted: Mbniatcy 8 / GOPO

Wilmington, Delaware

 

36509852.2 O1/9 1/2020

 
